                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


RENAUL E. GLOVER SR.,

                   Petitioner,

      v.                                           Case No. 18-cv-315-pp

PAUL KEMPER,

                   Respondent.


   ORDER OVERRULING OBJECTION (DKT. NO. 20), ADOPTING JUDGE
  DUFFIN’S RECOMMENDATION (DKT. NO. 18), GRANTING IN PART AND
  DENYING IN PART RESPONDENT’S MOTION TO DISMISS (DKT. NO. 13)
    AND ORDERING RESPONDENT TO RESPOND TO GROUND ONE OF
                          PETITION


      On March 1, 2018, the petitioner filed a petition for writ of habeas corpus

under 28 U.S.C. §2254. Dkt. No. 1. Magistrate Judge William E. Duffin

screened the petition under Rule 4 of the Rules Governing Section §2254 Cases

and allowed the petitioner to proceed on all of his asserted grounds for relief.

Dkt. No. 6. Because one of the parties didn’t consent to Judge Duffin’s

authority to decide the case, the Clerk of Court transferred the case to this

court. The respondent filed a motion to dismiss the petition, dkt. no. 13, and

this court referred the motion back to Judge Duffin for a report and

recommendation, dkt. no. 15. He issued that report and recommendation on

January 9, 2019, recommending that this court deny the motion to dismiss as

to Ground One, but grant it as to Grounds Two and Three. Dkt. No. 18. On

January 18, 2019, the respondent objected to part of the recommendation,

arguing that the court should grant the motion to dismiss Ground One. Dkt.


                                        1
No. 20. The petitioner also filed a response to Judge Duffin, informing the court

that he did not oppose Judge Duffin’s recommendation. Dkt. No. 19. The court

overrules the respondent’s objection, adopts Judge Duffin’s report and

recommendation, and orders the respondent to respond to ground one of the

petition.

I.    BACKGROUND

      The petition challenged the petitioner’s 2013 conviction in Kenosha

County Circuit Court for burglary, theft and bail jumping. Dkt. No. 1 at 1. It

listed “Ground One” as “[the petitioner’s] attorney failed to move to suppress

the evidence obtained from the overly-broad warrant and excessive execution.”

Dkt. No. 1 at 6. He listed “Ground Two” as “[the petitioner] was denied the

effective assistance of counsel where his attorney failed to move to suppress

the improper identifications of Eric and Gretchen S.” Id. at 7. He listed “Ground

Three” as “[petitioner’s] counsel was ineffective for failing to object when the

State improperly bolstered the credibility of its lead detective in closing by

relying on facts not in evidence.” Id. at 8. In his screening order, Judge Duffin

construed each of these grounds as “ineffective assistance of counsel” claims

arising under the Sixth Amendment. Dkt. No. 6 at 2. In his brief supporting his

motion to dismiss Ground One, the respondent argued that the petitioner had

procedurally defaulted his claims by not fairly presenting any of them in his

petition for review to the Wisconsin Supreme Court. Dkt. No. 14.

      A.    Judge Duffin’s Report and Recommendation (Dkt. No. 18)

      After reviewing the respondent’s arguments, Judge Duffin recounted the

law mandating that federal habeas petitioners “fairly present” their claims in

state court before presenting them in federal court. Dkt. No. 18 at 2 (quoting

King v. Pfister, 834 F.3d 808, 815-16 (7th Cir. 2016)). He noted that the


                                         2
exhaustion requirement mandated that a petitioner “fairly present” the issues

at each and every level of the state court system. Id. at 2-3 (quoting King, 834

F.3d at 816). Judge Duffin observed that “fair presentment does not necessarily

require that the federal claim be presented explicitly; rather, it requires only

that ‘the substance of a federal habeas corpus claim must first be presented to

the state courts.’” Id. at 3 (quoting Picard v. Connor, 404 U.S. 270, 278 (1971)).

      Judge Duffin found that the petitioner had fairly presented Ground One

in state court. Id. at 8. He observed that the petitioner explicitly had brought

his claim for “ineffective assistance of counsel for failing to move to suppress

the evidence obtained pursuant to the allegedly overbroad search warrant” in

both a circuit court post-conviction motion and in his pleadings to the

Wisconsin Court of Appeals. Id. at 4. As for whether the petition for review to

the Wisconsin Supreme Court had properly presented Ground One, Judge

Duffin reasoned that while the petition did not cite the Sixth Amendment, “a

reader familiar with criminal appellate procedure (which would surely include

any Wisconsin Supreme Court justice) would have readily recognized from the

petition for review that the claim was being presented in the context of a claim

for ineffective assistance of counsel.” Id. at 5. He found that petition for review

had sufficiently alerted the Wisconsin Supreme Court “‘to the federal

constitutional nature of the issue to permit it to resolve that issue on a federal

basis.’” Id. at 8 (quoting Whatley v. Zatecky, 833 F.3d 762, 771 (7th Cir. 2016)).

      As for the petitioner’s other two grounds for federal habeas relief, Judge

Duffin concluded that the Wisconsin Supreme Court petition did not provide a

sufficient factual basis for the Wisconsin Supreme Court to consider those

claims. Id. at 8-9. Accordingly, “the Wisconsin Supreme Court would not have

understood or appreciated the nature of Glover’s latter two claims.” Id. at 9.


                                         3
Judge Duffin found that the petitioner had procedurally defaulted on Grounds

Two and Three—ineffective assistance for failure to challenge witness

identification and ineffective assistance for failure to object to bolstering

argument at closing. Id. Judge Duffin remarked that the petitioner had not

advanced any arguments to excuse his procedural default of Grounds Two and

Three, concluding that “any such argument to have been waived.” Id. at 9

(citing United States v. Melgar, 227 F.3d 1038, 1040 (7th Cir. 2000)).

      C.       Petitioner’s Response (Dkt. No. 19)

      On January 18, 2019, the court received a one-page letter from the

petitioner. Dkt. No. 19. The letter stated:

            PLEASE TAKE NOTICE, that the above said petitioner is
      hereby responding to the court’s decision in Case No. 18-CV-315.
      The petitioner is in full agreement with the court decision & order
      regarding the fact that my trial counsel was ineffective for not filing
      a requested motion to suppress.

             However, I will be awaiting to hear from the respondents as to
      their position on the court’s order. If this case is reversed and
      remanded back to the circuit court of Kenosha county, the petitioner
      will be requesting for the trial court to appoint counsel at county
      expense pursuant to sections 977.08(1)-(5)-Stat. Until then, I will
      again await to hear from this court and the respondents, as I thank
      you for your time in this matter.

Dkt. No. 19.

      D.       Respondent’s Objection (Dkt. No. 20)

      The same day the court received the petitioner’s letter, it received the

respondent’s partial objection to the report and recommendation, asking this

court to dismiss Ground One as procedurally defaulted. Dkt. No. 20 at 1. The

respondent argued that Judge Duffin erred in concluding that the Wisconsin

Supreme Court would have recognized the petitioner’s Fourth Amendment

arguments as arising through a Sixth Amendment gateway. Dkt. No. 20 at 3-4.


                                          4
The respondent contended that the Wisconsin Supreme Court could have

thought that the petitioner was presenting novel, stand-alone Fourth

Amendment claims that had not been litigated in the courts below. Id. (citing

State v. Griffith, 236 Wis. 2d 48 (Wis. 2000); State v. Wilson, 376 Wis. 2d 92

(Wis. 2017); and State v. Inglin, 224 Wis. 2d 764, 767, n. 2 (Wis. Ct. App. 1999)

as cases where Wisconsin appellate courts elected to review otherwise waived

issues).

      In the respondent’s view, the petitioner re-formulated his claim from a

Sixth Amendment claim in the Court of Appeals to a Fourth Amendment Claim

in his petition to the Wisconsin Supreme Court. Id. at 4-5. The respondent

asserted that the petitioner re-formulated his claim from a Fourth Amendment

claim back to a Sixth Amendment claim in his federal habeas petition. Dkt. No.

20 at 5. The respondent cited Novak v. Kemper, No. 16-CV-1116 (E.D. Wis.

2017) as a case in which Judge Joseph “found an ineffective assistance claim

procedurally defaulted on indistinguishable facts[.]” Id. at 6. He says that, like

the petition in Novak, the petition for review here cited only Fourth Amendment

cases, did not mention ineffective assistance of counsel in his “issues

presented” section, and mentioned ineffective assistance of counsel only in

passing when discussing the background of the case. Id. 7.

      The respondent also re-argued points that he made to Judge Duffin

about fair presentment. Id. at 8. He characterized the petitioner as making

“passing references” to ineffective assistance of counsel in his petition for

review. Id. He argues that Hicks v. Hepp, 871 F.3d 513, 531-32 (7th Cir. 2017)

compels the conclusion that the petitioner procedurally defaulted his claim; the

petitioner’s “attempt to raise his Ground One ineffective assistance claim fell




                                         5
far below the petitioner’s inadequate effort in Hicks.” Id. at 9. The respondent

asked this court find that the petitioner fell short of fair presentment. Id. at 10.



II.   ANALYSIS

      A.     Standard of Review

      The Federal Rules of Civil Procedure apply in habeas cases. Rule 12,

Rules Governing Section 2254 Cases in the United States District Court. Rule

72(b)(1) allows a district court to refer a case to magistrate judge, who then

“conduct[s] the required proceedings,” and “enter[s] a recommended

disposition.” Fed. R. Civ. P. 72(b)(1). A dissatisfied party has fourteen days from

the date the magistrate judge issues the recommendation to file “specific

written objections.” Fed. R. Civ. P. 72(b)(2) (emphasis added); see also 28

U.S.C. §636(b)(1) (“A judge of the court shall make a de novo determination of

those portions of the report or specific proposed findings or recommendations

to which an objection is made”). The petitioner must specify “each issue for

which review is sought,” but need not specify “the factual or legal basis of the

objection.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 741 (7th Cir. 1999). The

district court is required to conduct a de novo review “only of those portions of

the magistrate judge’s disposition to which specific written objection is made.”

Id. at 739. “If no objection or only partial objection is made, the district court

judge reviews those unobjected portions for clear error.” Id. (citations omitted).

“The clear error standard means that the district court can overturn the

magistrate judge’s ruling only if the district court is left with the definite and

firm conviction that a mistake has been made.” Weeks. v. Samsung Heavy

Indus. Co., Ltd., 126 F.3d 926, 943 (7th Cir. 1997).




                                          6
      The respondent timely objected only to Judge Duffin’s recommendation

that the court should not dismiss Ground One. The court reviews Judge

Duffin’s recommendation to dismiss Grounds Two and Three for clear error and

his recommendation to deny dismissal as to Ground One de novo. Johnson,

170 F.3d at 741.

      B.    Fair Presentment

      The respondent has not asserted that Judge Duffin misstated the law on

“fair presentment.” Accordingly, the court will adopt Judge Duffin’s recitation of

the Seventh Circuit law on “fair presentment”:

             A federal court may not grant an application for a writ of
      habeas corpus from a prisoner being held in state custody unless
      the petitioner has exhausted his available state remedies prior to
      seeking federal habeas relief.” Gonzales v. Mize, 565 F.3d 373, 380
      (7th Cir. 2009) (citing 28 U.S.C. § 2254(b)(1)(A)). “Inherent in the
      habeas petitioner’s obligation to exhaust his state court remedies
      before seeking relief in habeas corpus, is the duty to fairly present
      his federal claims to the state courts.” King v. Pfister, 834 F.3d 808,
      815-16 (7th Cir. 2016) (quoting Lewis v. Sternes, 390 F.3d 1019,
      1025 (7th Cir. 2004)); see also O'Sullivan v. Boerckel, 526 U.S. 838,
      844-45 (1999). “Fair presentment requires assertion of a federal
      claim through ‘one complete round of state-court review,’ which
      means that ‘the petitioner must raise the issue at each and every
      level in the state court system, including levels at which review is
      discretionary rather than mandatory.’” King, 834 F.3d at 816
      (quoting Lewis, 390 F.3d at 1025-26). “Fair presentment of an issue
      requires a petitioner to put forward both the operative facts and the
      controlling legal principles.” Pole v. Randolph, 570 F.3d 922, 936
      (7th Cir. 2009) (citing Sanders v. Cotton, 398 F.3d 572, 580 (7th Cir.
      2005)). Fair presentment does not necessarily require that the
      federal claim be presented explicitly; rather, it requires only that “the
      substance of a federal habeas corpus claim must first be presented
      to the state courts.” Picard v. Connor, 404 U.S. 270, 278 (1971);
      White v. Peters, 990 F.2d 338, 341 (7th Cir. 1993) (“[A]lthough a
      habeas petitioner need not set forth constitutional chapter and verse
      to exhaust his state remedies, he must do more than simply set forth
      the underlying facts related to his federal constitutional claim.”)
      (citing Anderson v. Harless, 459 U.S. 4, 6 (1982) (per curiam)).



                                         7
             The United States Court of Appeals for the Seventh Circuit has
      identified four factors to consider in determining whether a
      petitioner has avoided default:

      (1) whether the petitioner relied on federal cases that engage in a
      constitutional analysis; (2) whether the petitioner relied on state
      cases which apply a constitutional analysis to similar facts; (3)
      whether the petitioner framed the claim in terms so particular as to
      call to mind a specific constitutional right; [and] (4) whether the
      petitioner alleged a pattern of facts that is well within the
      mainstream of constitutional litigation.

      Whatley v. Zatecky, 833 F.3d 762, 771 (7th Cir. 2016) (citing Smith
      v. Brown, 764 F.3d 790, 796 (7th Cir. 2014)). “All four factors need
      not be present to avoid default, and conversely, a single factor alone
      does not automatically avoid default.” Id.

             “[O]rdinarily a state prisoner does not ‘fairly present’ a claim
      to a state court if that court must read beyond a petition or a brief
      (or a similar document) that does not alert it to the presence of a
      federal claim in order to find material … that does so.” Baldwin v.
      Reese, 541 U.S. 27, 32 (2004). “If the petitioner fails to [fairly present
      a claim to a state court] and the opportunity to raise that claim in
      state court has lapsed, the petitioner has procedurally defaulted his
      claim, and a federal court is precluded from reviewing the merits of
      his habeas petition.” Lieberman v. Thomas, 505 F.3d 665, 669 (7th
      Cir. 2007).

Dkt. No. 18 at 2-4. “At bottom, [a court] must consider whether the state court

was sufficiently alerted to the federal constitutional nature of the issue to

permit it to resolve that issue on a federal basis.” Whatley, 833 F.3d at 771 (7th

Cir. 2016).

      C.      Ground One

      The Wisconsin Court of Appeals’ August 9, 2017 per curiam decision

noted that the petitioner had filed “a postconviction motion, arguing ineffective

assistance of trial counsel. Following a [State v.] Machner [92 Wis. 2d 797 (Ct.

App. 1979)] hearing, the circuit court denied [the petitioner’s] motion.” Dkt. No.

14-5 at 2. Both the petitioner’s brief to the Wisconsin Court of Appeals, dkt. no.


                                          8
14-2, and the court of Appeals’ decision, dkt. no. 14-5, reflected that the

petitioner presented his claims on appeal as: (1) “[the petitioner] was denied the

effective assistance of counsel where his attorney failed to move to suppress

the evidence obtained from the overly-broad warrant and excessive execution”;

(2) “[the petitioner] was denied the effective assistance of counsel where his

attorney failed to move to suppress the improper identifications of [witnesses]”;

and (3) “[the petitioner] was denied the effective assistance of counsel where his

attorney failed to object when the state improperly bolstered the credibility of

its lead detective by relying on facts not in evidence.” Dkt. Nos. 14-2 at 3-4; 14-

5 at 2. The petitioner fairly presented Ground One to the Wisconsin Court of

Appeals as an ineffective-assistance-of-counsel claim, and said as much.

      The Court of Appeals denied the petitioner’s claim for ineffective

assistance of counsel for failing to move suppress evidence from an insufficient

warrant. Dkt. No. 14-2. The court observed that at the Machner hearing before

the circuit court, trial counsel testified that he did not believe the motion to

suppress would have been valid. Dkt. No. 14-2 at 5. The appellate court found

this to be a reasonable strategic decision: “it was reasonable to conclude that

the circuit court would have applied the good faith exception to the

exclusionary rule to deny the motion.” Id. The Court of Appeals cited State v.

Scull, 361 Wis. 2d 288 (Wis. 2015), as authority for when Wisconsin courts

apply the good-faith exception. Id. It then discussed why the warrant would

have been saved by the good faith exception. Dkt. No. 14-5. “Accordingly, trial

counsel was not deficient as a reasonable attorney could have concluded that a

motion to suppress the evidence recovered under the search warrant was not

meritorious.” Id. at 6.




                                         9
      Not surprisingly, the Court of Appeals’ reasoning dictated the petitioner’s

arguments in his petition for review to the Supreme Court. In the “issues

presented” section of the petition, the petitioner wrote:

            1.     May the State Argue For the First Time on Appeal that
                   the Good Faith Exception Applies to Police Reliance on
                   an Overly-Broad Search Warrant?

            2.     May the Good Faith Exception to Suppression Apply
                   Where the Veteran Detective Knew He Had to Include
                   Specific Information, Had Specific Information, But
                   Chose Not to Include It in the Overly-Broad Warrant He
                   Then Relied on to Search the Defendant’s Home?

Dkt. No. 14-6 at 3. In the paragraphs following each of these issue statements,

the petitioner recounted how the court of appeals had concluded that “trial

counsel did not perform deficiently because he could have reasonably

anticipated that the circuit court would have held that the good faith exception

would apply.” Id. In his “Statement of the Case” section, the petitioner spent

three pages recounting testimony presented to the circuit court at his Machner

hearing. Id. at 7-9. He then explicitly mentioned ineffective assistance of

counsel in reviewing the grounds on which the court of appeals had denied his

claims. Id. at 10-11.

      The petition’s “argument” section began with the text of the Fourth

Amendment and cited to state and federal cases about the requirement that a

warrant state with particularity the items to be seized. Id. at 11 (citing State v.

Noll, 116 Wis. 2d 443, 450 (Wis. 1984); Coolidge v. New Hampshire, 403 U.S.

443, 467 (1971); United States v. Leon, 468 U.S. 897 (1984); and State v.

Eason, 245 Wis. 2d 206 (Wis. 2001)). It then addressed the procedural question

raised in its issue presented section: whether the state had forfeited the ability

to raise the good-faith exception to the exclusionary rule for the first time on

appeal. Id. at 13-15. In one paragraph, the petitioner posited that if the sides
                                        10
were flipped, the correctness of his position would be obvious: “Indeed, if [the

petitioner] had raised his arguments concerning his attorney’s failure to file a

motion to suppress the evidence obtained from the warrant for the first time on

appeal, the State would have of course (and fairly so) argued that he forfeited

these arguments.“ Id. at 15. The petition then moved to the second ground for

relief, arguing that evidence from the Machner hearing had shown that the

police had knowingly drafted an insufficient warrant. Id. at 17-18. This section

of the petitioner’s argument cited Eason, Leon, Coolidge and Conrad v. State,

63 Wis. 2d 616, 636 (Wis. 1974). Id.

      The state responded to the petition for review. Dkt. No. 14-7. It began by

arguing that “[d]espite [the petitioner]’s framing of the second issue presented,

he is not raising a Fourth Amendment claim but rather is raising the narrower

issue of whether his trial counsel provided ineffective assistance by not making

a Fourth Amendment claim. This narrower issue provides no opportunity for

law development here.” Id. at 4. The state charged the petitioner with “largely

ignor[ing] the crucial fact that he is presenting an ineffective-assistance claim,

not a Fourth Amendment claim, to this Court.” Id. at 8. The state’s response

brief cited Strickland v. Washington, 466 U.S. 668 (1984) and argued that the

Wisconsin Supreme Court would analyze the case under an ineffective

assistance of counsel framework. Id. at 7.

      Courts in the Seventh Circuit examine four factors to decide the question

of procedural default:

      (a) whether the petitioner relied on federal cases that engage in a
      constitutional analysis; (2) w2hether the petitioner relied on state
      cases which apply a constitutional analysis to similar facts; (3)
      whether the petitioner framed the claim in terms so particular as to
      call to mind a specific constitutional right; or (4) whether the
      petitioner alleged a pattern of facts that is well within the
      mainstream of constitutional litigation.

                                        11
Whatley, 833 F.3d at 771 (citing Smith v. Brown, 764 F.3d 790, 796 (7th Cir.

2014)).

      As to the first factor, the petition for review did not cite cases that

performed a Sixth Amendment constitutional analysis. It cited two federal

cases—Coolidge and Leon—that analyzed Fourth Amendment issues. Similarly,

the state cases the petitioner mentioned in the petition analyzed application of

Fourth Amendment principles by Wisconsin courts. See Dkt. No. 14-6 (citing

Noll, Eason, Scull, State v. Caban, Conrad v. State). None of the cases cited,

federal or state, involved a Sixth Amendment ineffective assistance of counsel

analysis under Strickland v. Washington, 466 U.S. 668 (1984).

      As to the second factor, though, while the petition’s argument section

cited Fourth Amendment cases, his “issues presented” and his “statement of

the case” sections framed the case as a Fourth Amendment question within the

Sixth Amendment context. It is not unusual for criminal defendants to raise

Fourth Amendment arguments in a Sixth Amendment ineffective assistance of

counsel claim; federal and Wisconsin state courts have said that “[w]hen the

claim of ineffective assistance is based on counsel’s failure to present a motion

to suppress, we have required that a defendant prove the motion was

meritorious.” United States v. Cieslowski, 410 F.3d 353, 360 (7th Cir. 2005)

(citing Owens v. United States, 387 F.3d 607, 610 (7th Cir. 2004); United

States v. Stewart, 388 F.3d 1079, 1084 (7th Cir. 2004)); see also State v. Pico,

382 Wis.2d 273, 295 (Wis. 2018) (collecting Wisconsin cases for the position

that an attorney’s performance is not deficient for failing to bring a meritless

motion). The petitioner lost his ineffective assistance of counsel claim in the

court of appeals because he could not show that the Fourth Amendment

motion to suppress had merit, so he argued in his petition for review that the
                                         12
Fourth Amendment did have merit. This choice reflects the reality that a

defendant cannot prevail on an ineffective assistance of counsel without

showing that he had an underlying constitutional claim that would have been

successful, had his counsel raised it.

      The petition for review alerted the Wisconsin Supreme Court that the

petitioner was referencing the Fourth Amendment claim in the context of the

ineffective assistance of counsel argument in other ways. Both paragraphs

immediately following his “issues presented” section mentioned ineffective

assistance of counsel. His “statement of the case” was replete with references to

the Machner hearing; state trial courts hold Machner hearings when

defendants raise claims of ineffective assistance of counsel claims, and the

justices on the Wisconsin Supreme Court would have known this well. When

the petitioner hypothesized that his reasoning would prevail were the sides

flipped, he stated his claim in the ineffective assistance of counsel context.

      The court agrees with Judge Duffin that “a reader familiar with criminal

appellate procedure (which would surely include any Wisconsin Supreme Court

justice) would have readily recognized from the petition for review that the

claim was being presented in the context of a claim of ineffective assistance of

counsel.” Id. at 5. The respondent himself read the petition for review as raising

the Fourth Amendment claims as arising in the context of a Sixth Amendment

claim, and repeatedly argued as much in its response. The court finds it

disingenuous for the respondent to argue that the Wisconsin Supreme Court

would not have made the same, obvious observation.

      The respondent likens the case to Novak, Case No. 16-cv-1116, Dkt. No.

14. There, the court found that the petitioner procedurally defaulted his

ineffective assistance of trial counsel claim because he cited only Fourth


                                         13
Amendment cases in his petition for review in the Wisconsin Supreme Court.

Novak, Dkt. No. 14 at 6. The Novak decision does not bind this court; decisions

from other judges in this district provide only persuasive authority. But more

to the point, Novak is not on all fours with the facts in this case. In Novak, the

petitioner mentioned “ineffective assistance of counsel” only once in the

petition for review and his “statement of the case” section was littered, not with

references to a Machner hearing, but with excerpts from the allegedly invalid

warrant. Novak, dkt. no. 10-6 at 6-8.

      Nor does Hicks mandate a different conclusion. The respondent argues

that the Hicks petitioner presented more to the Wisconsin Supreme Court—

such as labeling an “issue presented” as ineffective assistance of counsel. Dkt.

No. 20 at 8-9 (citing Hicks, 871 F.3d at 531). In Hicks, however, the Seventh

Circuit stressed that while the petitioner mentioned ineffective assistance of

counsel in his issues presented, the petition itself “contain[ed] no argument

whatsoever to support it.” Hicks, 871 F.3d at 531. Here, the petition for review

not only mentions ineffective assistance of counsel in the issues presented

section, but also recites testimony from the Machner hearing in the statement

of the case section. The petition argues that a motion to suppress, if presented,

would have been successful—exactly what the petitioner would need to show in

order to prevail on an ineffective assistance of counsel claim.

      The petitioner sufficiently alerted the Wisconsin Supreme Court of the

federal constitutional nature of his claims.

      D.    Grounds Two and Three

      Neither party has objected to Judge Duffin’s determination that the

petitioner procedurally defaulted as to Grounds Two and Three. Judge Duffin’s

conclusion in that regard did not constitute clear error. The court will adopt


                                        14
Judge Duffin’s findings and hold that the petitioner has procedurally defaulted

Grounds Two and Three of his habeas petition.

III.   CONCLUSION

       The court OVERRULES the respondent’s objection. Dkt. No. 20.

       The court ADOPTS Judge Duffin’s report and recommendation. Dkt. No.

18.

       The court GRANTS IN PART and DENIES IN PART the respondent’s

motion to dismiss. Dkt. No. 13.

       The court ORDERS that Grounds Two and Three of the petitioner’s

habeas petition are DISMISSED.

       The court ORDERS that by the end of the day on Friday, August 30,

2019, the respondent shall file a responsive pleading to Ground One.

       The court ORDERS that the parties shall comply with the following

schedule for filing briefs on the merits of the petitioner’s claim:

       (1) the petitioner has forty-five (45) days after he receives the

respondent’s answer to file a brief in support of his petition;

       (2) the respondent has forty-five (45) days after the petitioner’s brief is

docketed to file the respondent’s brief in opposition; and

       (3) the petitioner has thirty days (30) after he receives the respondent’s

opposition brief to file a reply brief, if the petitioner chooses to file such a brief.

       If, instead of filing an answer, the respondent files a dispositive motion

(such as a motion to dismiss the petition), the respondent must include a brief

and other relevant materials in support of the motion. The petitioner then must

file a brief in opposition to that motion within forty-five (45) days of the date he

receives the respondent’s motion. If the respondent chooses to file a reply brief,




                                          15
he must do so within thirty (30) days of the date the petitioner’s opposition

brief appears on the docket.

      The parties must send in their documents in time for the court to receive

them by the deadlines stated above.

      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

habeas petition and any dispositive motions shall not exceed thirty pages, and

reply briefs may not exceed fifteen pages, not counting any statements of facts,

exhibits and affidavits. The court requires the parties to double-space any

typed documents.

      Dated in Milwaukee, Wisconsin this 24th day of July, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        16
